Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to applicant's communication of 1/28/2020. Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (US 5,059,186).

Yamamoto discloses (see column 5, line 13 - line 41; figures 1 -2,5-610-11; column 8, line 22 - line 34) A compliant catheter adapter comprising: a catheter adapter body (12) formed of a compliant material (column 5, line 32 - line 36), the catheter adapter body comprising: a proximal end and a distal end, the catheter adapter body having a generally elongate shape formed about a longitudinal axis extending between the proximal end and the distal end of the catheter adapter body (figure 1); an inner chamber disposed within the catheter adapter body, the inner chamber having a generally elongate shape formed about the longitudinal axis extending between the proximal end and the distal end of the catheter adapter body (figure 1); a compression resistant septum  (with proximal and distal end (13 or 63))  formed in the compliant material of the catheter adapter body (column 5, line 36 - line 38), the compression resistant septum disposed toward the proximal end of the catheter adapter body (figure 2); and a lumen formed through the compression resistant septum (figure 1), the lumen configured to receive an elongate object therein (figure 2); and a compression cap (14) coupled to the compression resistant septum (figure 2), the compression cap configured to impart a compression force to the compression resistant septum such that the lumen narrows and seals when the elongate object is removed from the lumen (column 4, line 61 - line 69).
Concerning claim 2 language stating that the septum and adapter body are integrally formed of the same compliant material it would have been obvious to one having ordinary skill in the art to modify the separate septum and adaptor as integrally formed of the same material, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).
Further concerning the claim language of a second or additional compression resistant septum,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second compression resistant septum, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). This would allow the septum to have greater reliability in case of failure of the first septum.

Concerning claim 9 see Yamamoto at column 5, line 13 - line 41; figures 1 -2,5-610-11; column 8, line 22 - line 34) and it discloses: A compliant catheter adapter comprising: a catheter adapter body (12, 62) formed of a compliant material (column 5, line 32 - line 36), the catheter adapter body comprising: a proximal end and a distal end, the catheter adapter body having a generally elongate shape formed about a longitudinal axis extending between the proximal end and the distal end of the catheter adapter body (figures 1,5); an inner chamber disposed within the catheter adapter body, the inner chamber having a generally elongate shape formed about the longitudinal axis extending between the proximal end and the distal end of the catheter adapter body (figures 1,5); a first compression resistant septum (13, 81) positioned to abut at least a portion of the proximal end of the catheter adapter body (figures 2, 6), the first compression resistant septum comprising a first lumen formed there through and configured to receive an elongate object (figures 2, 6); and a compression cap (14, 64) configured to couple the first compression resistant septum (figures 2, 6) to the catheter adapter body and impart a compression force to the first compression resistant septum such that the first lumen narrows and seals when the elongate object is removed from the first lumen (column 4, line 61 - line 69; column 8, line 21 - line 35).
Concerning the second septem and second lumen note element 82 and cap 64.

Claims 4-8, 11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cindrich (WO 2007050788)

Yamamoto discloses the claimed invention except for the compression resistant septum comprises a lumen formed there through and configured to receive the needle therein. Cindrich teaches that it is known to use compression resistant septum comprises a lumen formed there through and configured to receive the needle therein as set forth in figures 5-9 to provide safe placement and traversal for a needle through a septum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Yamamoto with compression resistant septum comprises a lumen formed there through and configured to receive the needle therein as taught by Cindrich, since such a modification would provide the system with compression resistant septum comprises a lumen formed there through and configured to receive the needle therein for providing a safe placement and traversal for a needle through a septum.
Concerning the claim language stating that the septum and adapter body are integrally formed of the same compliant material it would have been obvious to one having ordinary skill in the art to modify the separate septum and adaptor as integrally formed of the same material, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).
Further concerning the claim language of a second or additional compression resistant septum,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second compression resistant septum, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). This would allow the septum to have greater reliability in case of failure of the first septum.

Concerning claims 4, 5, 11,17 - 19 these elements has already been employed for the same purpose in a similar device (see Yamamoto (2nd embodiment)). It would therefore be obvious to the person skilled in the art to apply this feature with corresponding effect to a device according to Yamamoto (1st embodiment), thus arriving at a device according to claims 4, 5, 11, 17 - 19.

Concerning claim 6 the feature element has already been employed for the same purpose in a similar device (see Cindrich (paragraphs [0048], [0050], [0055]; figures 2 - 7)). It would therefore be obvious to the person skilled in the art to apply this feature with corresponding effect to a device according to Yamamoto, thus arriving at a device according to claim 6.

Concerning the feature of claims 7, 8, 15, 20 is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP GRAY whose telephone number is (571)272-7180. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 4:30 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783